358 S.W.3d 586 (2012)
Eric HELM, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96345.
Missouri Court of Appeals, Eastern District, Division Four.
February 14, 2012.
Brocca Smith, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Eric Helm (Helm) appeals from the motion court's judgment denying his motion for post-conviction relief following an evidentiary hearing. Helm was convicted by a jury on four counts of first-degree robbery and four counts of armed criminal action. The trial court prevented Helm from offering testimony relating to an alleged alibi because his trial counsel failed to give notice that Helm would offer an alibi. We affirmed Helm's conviction in State v. Helm, 281 S.W.3d 927 (Mo.App. E.D.2009). Helm subsequently sought relief under Mo. R.Crim. P. 29.15, 2009, alleging that his trial counsel was ineffective for failing to give notice that Helm intended to offer an alibi. After an evidentiary hearing, the motion court denied Helm's motion, finding that Helm was not prejudiced by his counsel's action. Because Helm was not prejudiced by his counsel's failure to give notice of an alibi, we affirm the motion court's judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of prejudicial error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2), 2011.